Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Cancel claims 4-8, non-elected without traverse in the response filed April 28, 2020.


Authorization for the following examiner’s amendment was given in an interview with Mr. Ted Gron on May 31, 2022.

The application has been amended as follows: 


Claim 1, after line 11, insert  “wherein the metal-supported zeolite has a silver use ratio of 85% or more, the silver use ratio determined according to the following expression:
silver use ratio (%) – [silver supported amount in terms of an oxide thereof in zeolite/charged amount in terms of an oxide thereof (theoretical value)] x 100;”.

In the specification, page 5, line 2, after the first occurrence of “amount”, insert “in terms of an oxide thereof”.
In the specification, page 5, line 2, after the second occurrence of “amount”, insert “in terms of an oxide thereof”.

In the specification, page 11, line 2, after “therein”, insert “in terms of an oxide thereof”.
In the specification, page 11, line 6, after the first occurrence of “amount”, insert “in terms of an oxide thereof”.
In the specification, page 11, line 6, after the second occurrence of “amount”, insert “in terms of an oxide thereof”.

In the specification, page 21, in the table, after “Silver Charged Amount (%), insert “*”.

In the specification, page 21, in the table, after “Use Ratio Regarding Silver to Charged Amount (%)”, insert “**”.


In the specification, page 21, in the table, after “Supported Amount of Silver relative to 1 g of Carrier (g)”, insert “***”.

In the specification, page 21, immediately after the table, insert the following:

 “*” “Silver Charged Amount (%) in Terms of an Oxide thereof”
“**” “Use Ratio Regarding Silver in Terms of an Oxide thereof to Charged Amount in terms of an Oxide thereof (%)”.
“***” “Supported Amount of Silver in terms of an oxide thereof relative to 1 g of Carrier (g)”.

 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed method for producing a zeolite carrying silver with the claimed UV-VIS spectroscopy limitations. The data indicates that zeolites having this characteristic are able to support 10-20% of silver, have a use ratio as defined by the specification as greater than 85% and the silver supported amount in terms of an oxide thereof is 0.15 g or more relative to 1 g of zeolite.  Compositions sharing the UV-VIS claimed herein demonstrate vastly improved desulfurization results. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Applicant should note that any such changes applicant deems necessary can also be reported to the examiner and they will be incorporated by a further Examiner’s Amendment at that time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732